DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect the newly amended claims have been considered but are moot because the new ground of rejection does not rely on any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5,8-9, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lefebvre (US 4,082,495), Lo (US 2007/0169764, Ruhl et al. (US 5,762,880), Schwartz et al. (US 4,975,042), and Komai et al. (US 2002/0041836).
Regarding claim 1, Ruhl discloses a  method for controlling continuous combustion of a first gas within an enclosed combustor (20, Figure 1); the method comprising: monitoring a combustion zone temperature T using a sensor in electronic communication with a computer control system (C2,L 37-44), the computer control system  (3) configured to receive signals from the sensor and send and receive signals to and from a first gas line valve, a second gas line valve, and an air damper regulator; and varying a flow of at least one of a first gas, a second gas, and air in response to the combustion zone temperature T by adjusting at least one of the first gas line valve, the second gas line valve, and the air damper regulator, thereby aiding combustion of the first gas (C2,L55- C3,L20); wherein the first gas has a varying combustibility and the second gas has a higher heating value than the first gas (C1,L54-60 first gas being process gas), but not swirling the first gas, the second gas, or a mixture of the first and second gases with the enclosed combustor with gas swirling vanes in the form of flat plates that are arranged about a central longitudinal axis of a burner tip of the enclosed combustor; and swirling the air within the enclosed combustor with air swirling vane in the form of incline wall vanes located on the enclosed combustor sidewall above the air damper regulator and below the uppermost end of the burner  tip; a pilot light, or that  the computer control system is further configured to shut down the first gas line valve, the second gas line valve, and a valve to the pilot gas line when the combustion zone temperature T suppresses a safety limit. 
 However, Lefebvre discloses a flame retention head assembly, (Abstract, Figure 1) capable of swirling the first gas, the second gas, or a mixture of the first and second gases with the enclosed combustor with gas swirling vanes (21, C2, L1-8) in the form of flat plates that are arranged about a central longitudinal axis of a burner tip (5) of the enclosed combustor.   It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the invention to utilize a diffuser or swirling mechanism in conjunction with the fuel source in order to increase the mixing of the fuel and oxidant to maximize combustion. 
Additionally, Lo discloses an air swirling device (Abstract) that can cause swirling the air within the enclosed combustor with air swirling vane in the form of incline wall vanes (23, Figure 1) capable of being located on the enclosed combustor sidewall above the air damper regulator and below the uppermost end of the burner tip.  It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of this application to use an air swirling vane configuration mounted on the air intake portion of the device to increase the mixing of fuel and air within the chamber.
Moreover, Schwartz (S) discloses a method of burning waste gas (Abstract) wherein a pilot gas line (24, 72, Figure 1) is configured to permit a pilot gas flow along a pilot gas line to the enclosed combustor, the pilot gas line being independent of the first (14) and second gas lines (54).  It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the invention to utilize a pilot ignition system as a common variant of the electronic igniter of Ruhl.
Finally, Komai disclose a waste gas treatment system (Abstract) wherein the computer control system is further configured to shut down the first gas line valve, the second gas line valve, and a valve to the pilot gas line when the combustion zone temperature T suppresses a safety limit ([0024,0068]). It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the invention to utilize a temperature-based safety shut-off to prevent a catastrophic event.
Regarding claim 3, Ruhl (R), as modified, discloses a method according to claim 1 further comprising at least one of: adjusting the second gas line valve to permit a second gas flow to the enclosed combustor when T < Ti; adjusting the first gas line valve to permit a first gas flow to the enclosed combustor when T = T1;   adjusting the second gas line valve to reduce the second gas flow to the enclosed wherein Ti is a first combustion zone temperature limit; and T2 is a second different combustion zone temperature limit, T2 > Ti (R-C2,L55- C3,L20).
Regarding claim 4, Ruhl (R), as modified, discloses a method according to claim 1 further comprising at least one of: adjusting the air damper regulator to permit an air flow to the enclosed combustor adjusting the air damper regulator to reduce the air flow to the enclosed combustor wherein Ti is a first combustion zone temperature limit; and T2 is a second different combustion zone temperature limit, T2 > Ti (R-C2, L55- C3, L20).
Regarding claim 5, Ruhl (R), as modified, discloses a method according to claim 1 further comprising: adjusting the second gas line valve to increase the second gas flow to the enclosed combustor when Ti < T < T2 and the first gas line valve is open; wherein Ti is a first combustion zone temperature limit; and T2 is a second different combustion zone temperature limit, T2 > Ti (S-C7, L4-12).
Regarding claim 8, Ruhl (R), as modified, discloses a method according to claim 1 further comprising: closing the first gas line valve, the second gas line valve, or the first and second gas line valves when T > T3; wherein T3 is a third different elevated combustion zone temperature limit, T3 > T2; T2 is a second different combustion zone temperature limit, T2 > Ti; and Ti is a first combustion zone temperature limit (R-C2, L55- C3, L20, Claims 9-12).
 Regarding claim 9, Ruhl  discloses a system for controlling continuous combustion using a combustion zone temperature, the system comprising: a first gas line valve connected to a first gas line arranged to transport a first gas to the enclosed combustor (10, Figure 1); a second gas line valve connected to a second gas line arranged to carry a second gas to the enclosed combustor, the second gas having a higher heating value than the first gas; an air damper regulator connected to an air damper arranged to permit air into the enclosed combustor (C2,L55- C3,L20); a sensor (C2, L37-44) arranged to sense a combustion zone temperature of the enclosed combustor; and a computer control system (3) configured to monitor the combustion zone temperature of the enclosed combustor as sensed by the sensor and control the combustion zone temperature by adjusting the first gas line valve, the second gas line valve, and the air damper regulator (Claim 5), but not gas swirling vanes in the form of flat plates that are arranged about a central longitudinal axis of a burner tip  of the enclosed combustor  to swirl the first gas, the second gas or a mixture of the first and second gases with the enclosed combustor; and air swirling vanes in the form of incline wall vanes located on the enclosed combustor sidewall above the air damper regulator and below the uppermost end of the burner tip to swirl the air within the enclosed combustor or  a pilot light, or that  the computer control system is further configured to shut down the first gas line valve, the second gas line valve, and a valve to the pilot gas line when the combustion zone temperature T suppresses a safety limit.
However, Lefebvre discloses a flame retention head assembly, (Abstract, Figure 1) with gas swirling vanes (27, Figure 1, C2, L1-7) in the form of flat plates that are arranged about a central longitudinal axis of a burner tip (5) of the enclosed combustor to swirl the first gas, the second gas or a mixture of the first and second gases with the enclosed combustor.   It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the invention to utilize a diffuser or swirling mechanism in conjunction with the fuel source in order to increase the mixing of the fuel and oxidant to maximize combustion. 
Additionally, Lo discloses an air swirling device (Abstract) that can cause swirling the air within the enclosed combustor with air swirling vane in the form of incline wall vanes (23, Figure 1) capable of being located on the enclosed combustor sidewall above the air damper regulator and below the uppermost end of the burner tip to swirl the air within the enclosed combustor. It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of this application to use an air swirling vane configuration mounted on the air intake portion of the device to increase the mixing of fuel and air within the chamber.
Further, Schwartz (S) discloses a method of burning waste gas (Abstract) wherein a pilot gas line (24, 72, Figure 1) is configured to permit a pilot gas flow along a pilot gas line to the enclosed combustor, the pilot gas line being independent of the first (14) and second gas lines (54, C7, L3-12).   It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the invention to utilize a pilot ignition system as a common variant of the electronic igniter of Ruhl.
Additionally, Komai disclose a waste gas treatment system (Abstract) wherein the computer control system is further configured to shut down the first gas line valve, the second gas line valve, and a valve to the pilot gas line when the combustion zone temperature T suppresses a safety limit ([0024,0068]). It would have been obvious to one of ordinary skill in the art at prior to the effective filing date of the invention to utilize a temperature-based safety shut-off to prevent a plant fire. 
Regarding claim 12, Ruhl (R), as modified, discloses a system according to claim 9, wherein the gas swirling vanes include oblique orientated vanes (Lefebvre- 27, Figure 1).
Regarding claim 14, Ruhl (R), as modified, discloses a system according to claim 9, wherein the air swirling vanes include oblique orientated vanes (Lo- 20, Figure 1) spaced apart from one another along the sidewall (Lo-1) of the enclosed combustor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/           Supervisory Patent Examiner, Art Unit 3762